Name: Commission Regulation (EEC) No 958/92 of 14 April 1992 introducing prior and retrospective Community surveillance of imports of unwrought aluminium falling within CN code 7601 and originating in the independent States resulting from the former Soviet Union
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  trade policy;  iron, steel and other metal industries
 Date Published: nan

 16. 4. 92 Official Journal of the European Communities No L 102/31 COMMISSION REGULATION (EEC) No 958/92 of 14 April 1992 introducing prior and retrospective Community surveillance of imports of unwrought aluminium falling within CN code 7601 and originating in the independent States resulting from the former Soviet Union  despite diminishing rates of capacity utilization, large factory stocks have been built up as sales have dropped, rising from 1 576 000 tonnes in 1989 to 1 522 000 tonnes in 1990 and to 1 753 000 tonnes at the end of 1991 ,  the financial results of firms in the sector show major losses in the period 1989 to 1991 : investments to bring in new technology and modernize the sector have not brought the desired results ; Whereas 400 000 tonnes of aluminium from these third countries are stocked in Europe, under the system of customs warehouses, mostly on the territory of the Community ; Whereas the capacity of the independent States resulting from the former Soviet Union to export to the Commu ­ nity appears to be growing as their domestic consumption falls, reflecting domestic economic problems ; Whereas this situation may lead to a further increase in imports into the Community of unwrought aluminium from these countries and cause serious injury to the Community producers concerned ; Whereas, with a view to monitoring trends in current imports and identifying swiftly any adverse effects on the Community industry concerned, Community surveillance of actual and forecast imports should be introduced ; Whereas such surveillance should be extended to alumi ­ nium alloys falling within CN codes 7601 20 10 and 7601 20 90 with the aim of monitoring all imports of unwrought aluminium and so avoiding any trade distor ­ tions, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/82 of 30 June 1992 on common rules for imports from State-trading countries ('), as last amended by Regulation (EEC) No 848/92 (2), and in particular Article 10 thereof, After consulting within the Committee set up under the Regulation referred to above, Whereas the Commission has been informed that imports into the Community of unwrought, non-alloy aluminium falling within CN code 7601 10 00 and originating in the independent States resulting from the former Soviet Union (3) have been rising rapidly in a way liable to disturb the Community aluminium market and have adverse effects on the situation of the Community produ ­ cers concerned ; whereas imports rose from 10 734 tonnes in 1986 to 12 586 tonnes in 1990 and to 122 957 tonnes ; Whereas, according to the figures available, the trade of Community consumption has been uneven, rising from 3 912 900 tonnes in 1989 to 4 022 000 tonnes in 1990 and standing at 3 092 200 tonnes in the first nine months of 1991 ; Whereas the Community industry producing similar or competing products, represented in all Member States, has pointed out that its situation has deteriorated steadily between 1989 and 1991 , as the following trends in the economic indicators show :  production capacity fell by 97 000 tonnes in 1991 and initial estimates for 1992 predict a 298 000 tonnes reduction,  total production fell from 2 371 700 tonnes in 1989 to 2 344 900 tonnes in 1990 and to 1 680 300 tonnes in the first nine months of 1991 ,  Community sales have fallen from 688 21 1 tonnes in 1989 to 465 252 tonnes in 1990 and to 228 611 tonnes in the first nine months of 1991 , HAS ADOPTED THIS REGULATION : Article 1 The release for free circulation in the Community of unwrought aluminium falling within CN codes 7601 10 00, 7601 20 10 and 7601 20 90, originating in the independent States resulting from the former Soviet Union, shall be subject to prior and retrospective Community surveillance in accordance with Articles 10 and 11 of Regulation (EEC) No 1785/92 from 1 May 1992. (') OJ No L 195, 5. 7. 1982, p. 1 . (2) OJ No L 89, 4. 4. 1992, p. 1 . (3) Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kirgizh ­ stan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine and Uzbekistan. No L 102/32 16. 4. 92Official Journal of the European Communities (d) the date or dates and place or places of import. Article 3 The Member States shall notify the Commission within the first ten days of each month of :  quantites and amounts, calculated on basis of the cif price, for which import documents have been issued in the preceding month,  actual imports in the preceding month. This information from the Member States shall be broken down by product and by country of origin. Article 2 1 . The release for free circulation of the products referred to in Article 1 in a Member State shall be subject to presentation of an import document issued by the rele ­ vant authorities of the importing Member State. 2. The import document referred to in paragraph 1 shall be issued automatically by the competent authority of the importing Member State without charge for any quantity requested, within five working days of presenta ­ tion of an application by any Community importer, wherever established in the Community. The import document may be used for three months, starting from the date of receipt by the importer. 3 . The application presented by the importer shall give the following information : (a) the name and address of the importer and of the exporter ; (b) a description of the product, including  the trade name,  the corresponding CN code,  the country of origin,  the country of consignment ; (c) the unit and total price, free at frontier, and the quan ­ tity of the product in tonnes ; Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be apply from 1 May to 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1992. For the Commission Frans ANDRIESSEN Vice-President